By the Court, Brady, J.
The defendant pleaded and proved a discharge from his debts, granted by the Hon. Murray Hoffmak, one of the justices of the Superior Court of this city, on his application, accompanied, by that of his creditors. The plaintiffs then produced, proved and put in evidence the papers on file in the office of the clerk of this county relative to the discharge, and interposed several objections affecting the validity of the discharge. One of these objections was that the affidavit of William Crawford, one of the petitioning creditors, did not state the nature of the demand, with the general ground and consideration of the indebtedness. The objection is fatal. The affidavit of Crawford states that the sum annexed to his name is justly due to him from the insolvent, for two promissory notes,, one of $2,000, and one of $2,550.91. The statute requires the petitioner to annex to, and deliver with his petition, a full and true account of all his creditors; and, among other things, the-true cause and consideration of his indebtedness in each case, and *340the place where such indebtedness accrued. 2 R. S. 200, § 8, (4th edition.) And by the 7th section of the same statute it is provided that every such petition shall be accompanied by an affidavit of each petitioning creditor, which shall state, among other things, “ the nature of the demand, and whether arising on any written security, or otherwise, with the general ground and consideration of such indebtedness.” The affidavit of Crawford does not conform to this provision, and Justice Hoffman never acquired jurisdiction. Something more should be stated than that the debt was due on a note,—Per Savage, Ch. J. Slidell v. McCrea, 1 Wendell, 156. See also In the matter of Cook, 15 John. Rep. 183; McNair v. Gilbert, 3 Wendell, 344; Stanton v. Ellis, 2 Kernan, 575.
The statute requires, as we have seen, that the petitioner and petitioning creditor should set forth the consideration of the indebtedness ; and the omission in either case is subject to the same rule of law. It may be said, perhaps, and with much propriety, that greater strictness should be required of the creditor in the statement referred to, to prevent frauds that might otherwise be consummated. It is not necessary, however, to assign any reasons to show the utility of this view. It is enough that the statute has declared that a thing must be done which has not been done, and the judgment must be reversed.
Judgment reversed.